[fourthlimitedwaiverexecu001.jpg]
EXECUTION VERSION FOURTH LIMITED CONDITIONAL WAIVER TO CREDIT AGREEMENT FOURTH
LIMITED CONDITIONAL WAIVER TO CREDIT AGREEMENT (this “Agreement”), dated
effective as of February 28, 2019 (the “Effective Date”), among NORTHSTAR
HEALTHCARE ACQUISITIONS, L.L.C., a Delaware limited liability company (the
“Borrower”), NOBILIS HEALTH CORP., a British Columbia corporation (the
“Parent”), NORTHSTAR HEALTHCARE HOLDINGS, INC., a Delaware corporation
(“Holdings”), the other Loan Parties (as defined in the Credit Agreement
(defined below)) party hereto, COMPASS BANK (in its individual capacity,
“Compass Bank”), in its capacity as Swingline Lender, LC Issuing Lender and
Administrative Agent and for itself and the Lenders. Unless otherwise indicated,
all capitalized terms used herein and not otherwise defined herein shall have
the respective meanings provided to such terms in the Credit Agreement referred
to below. W I T N E S S E T H: WHEREAS, the Borrower, the Parent, Holdings, the
other Loan Parties party thereto, the lenders party thereto, the Administrative
Agent and the other parties thereto have entered into that certain Credit
Agreement, dated as of October 28, 2016 (as amended by Amendment No. 1 to Credit
Agreement and Waiver, dated as of March 3, 2017, as further amended by Amendment
No. 2 to Credit Agreement, dated as of November 15, 2017, as further amended by
the Second Limited Conditional Waiver and Amendment No. 3 to Credit Agreement,
dated effective as of December 31, 2018, and as from time to time further
amended, amended and restated, supplemented or otherwise modified, the “Credit
Agreement”); WHEREAS, the Loan Parties acknowledge and agree that certain Events
of Default as described below (collectively, the “Specified Defaults”) have
occurred and are continuing under Section 8.1 of the Credit Agreement due to the
Borrower’s failure to comply with (i) the financial covenants in Section 7.11(a)
and Section 7.11(b) of the Credit Agreement (due to adjustments to the
Borrower’s accounts receivable as communicated to the Lenders in the Borrower’s
presentation, dated November 14, 2018, and by Borrower’s financial advisors in
their interim report, dated December 28, 2018, which accounts receivable
adjustments and fiscal period of adjustments are subject to final determination
by the Borrower) and (ii) the restrictions on Restricted Payments contained in
Section 7.6 of the Credit Agreement due to certain Restricted Payments made to
non-Loan Parties prior to November 15, 2018; WHEREAS, the Administrative Agent
maintains that the Borrower failed to comply with the requirements of the
following (collectively the “Disputed Specified Defaults”), while the Loan
Parties maintain that the following Disputed Specified Defaults are not Events
of Default under the Credit Agreement: (a) the requirements of Section 6.12(a)
of the Credit Agreement in respect of NHC Network, LLC; and (b) the requirement
of Nobilis Vascular Texas, LLC to make payments when due under that certain
Convertible Promissory Note, dated March 8, 2017, executed by Nobilis Vascular
Texas, LLC and made payable to the order of Carlos R. Hamilton III, M.D.;
WHEREAS, as a result of the Specified Defaults, the Administrative Agent has the
right to exercise all rights and remedies available to it under the Credit
Agreement, the other Loan Documents and applicable law; 502087446 v6
1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu002.jpg]
WHEREAS, the Loan Parties, Administrative Agent and certain of the Lenders party
thereto entered into that certain Limited Waiver to Credit Agreement, dated
effective as of November 15, 2018 (the “First Limited Waiver”), pursuant to
which, subject to the terms and conditions set forth in the First Limited
Waiver, those certain Specified Defaults (as defined in the First Limited
Waiver) were temporarily waived for the Waiver Period set forth therein (as
defined in the First Limited Waiver, the “First Wavier Period”); WHEREAS, the
Loan Parties, Administrative Agent and certain of the Lenders party thereto
entered into that certain Second Limited Conditional Waiver and Amendment No. 3
to Credit Agreement, dated effective as of December 31, 2018 (the “Second
Limited Waiver”), pursuant to which, subject to the terms and conditions set
forth in the Second Limited Waiver, those certain Specified Defaults (as defined
in the Second Limited Waiver) were temporarily waived for the Second Waiver
Period set forth therein (as defined in the Second Limited Waiver, the “Second
Wavier Period”); WHEREAS, the Loan Parties, Administrative Agent and certain of
the Lenders party thereto entered into that certain Third Limited Conditional
Waiver to Credit Agreement, dated as of January 11, 2019 (the “Third Limited
Waiver”), pursuant to which, subject to the terms and conditions set forth in
the Third Limited Waiver, those certain Specified Defaults (as defined in the
Third Limited Waiver) and those certain Disputed Specified Defaults (as defined
in the Third Limited Waiver) were temporarily waived for the Third Waiver Period
set forth therein (as defined in the Third limited Waiver, the “Third Waiver
Period”); WHEREAS, the Loan Parties dissolved MPDSC Management, LLC, a Texas
limited liability company, during the Third Waiver Period (thereby curing the
Specified Default that had occurred due to the failure to satisfy the
requirements of Section 6.12(a) of the Credit Agreement in respect of such
entity); WHEREAS, the First Waiver Period, Second Waiver Period and Third Waiver
Period have each ended on or before the Effective Date; and WHEREAS, the Loan
Parties have requested, and subject to the terms and conditions set forth
herein, the Administrative Agent and the Lenders party hereto (the “Consenting
Lenders”) have agreed, subject to the terms and conditions set forth herein, to
waive certain provisions of the Credit Agreement as specifically set forth
herein. NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to the above Recitals and as follows:
SECTION 1. Limited Conditional Waiver; Waiver Fee; and Administrative Agent Fee.
(a) Fourth Waiver Period. Pursuant to Section 10.1 of the Credit Agreement, and
upon the occurrence of the Fourth Waiver Effective Date (as defined in Section 4
below), each Lender hereby temporarily waives each Specified Default and each
Disputed Specified Default during the period (the “Fourth Waiver Period”)
commencing on the Fourth Waiver Effective Date and ending on the earliest of (i)
the occurrence of an Event of Default during such Fourth Waiver Period other
than (A) the Specified Defaults, (B) the Disputed Specified Defaults, or (C) any
Event of Default that occurs due to the failure of the Loan Parties to comply
with Section 7.11 of the Credit Agreement (“Financial Covenant Event of
Default”), (ii) any Loan Party’s actual knowledge of an Event of Default (other
than the Specified Defaults, the Disputed Specified Defaults and any Financial
Covenant Event of Default) that occurred prior to the Fourth Waiver Period and
that has not been cured within three (3) Business Days of a Loan Party obtaining
actual knowledge of such Event of Default, and (iii) March 31, 2019, after the
earliest of 2 502087446 v6 1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu003.jpg]
which such Specified Defaults (and any Disputed Specified Default that is
determined to be an Event of Default) and any Financial Covenant Event of
Default shall spring back into existence. (b) Waiver Fee. The Loan Parties
hereby agree that a waiver fee in the amount of $52,500 (the “Waiver Fee”) shall
be fully earned on the Fourth Waiver Effective Date and shall be due and payable
to the Administrative Agent for the account of the Lenders immediately upon the
later of (i) termination of the Fourth Waiver Period and (ii) such later date as
may be agreed by the Administrative Agent and the Required Lenders for repayment
of such Waiver Fee (such date, the “Waiver Fee Repayment Date”). Any unpaid
portion of the Waiver Fee not paid when due shall be added to and constitute a
part of the Obligations. The Loan Parties hereby acknowledge and agree that such
Waiver Fee is non-refundable and is in addition to any other fees payable by the
Loan Parties under the Credit Agreement or any other Loan Document (including,
without limitation, any fees payable under the Third Limited Waiver). (c)
Administrative Agent Fee. The Loan Parties hereby agree that an administrative
agent fee in the amount of $7,500 (the “Administrative Agent Fee”) shall be
fully earned on the Fourth Waiver Effective Date and shall be due and payable to
the Administrative Agent solely for its own account immediately upon termination
of the Fourth Waiver Period. Any unpaid portion of the Administrative Agent Fee
not paid when due shall be added to and constitute a part of the Obligations.
The Loan Parties hereby acknowledge and agree that such Administrative Agent Fee
is non-refundable and is in addition to any other fees payable by the Loan
Parties under the Credit Agreement or any other Loan Document (including,
without limitation, any fees payable under the Third Limited Waiver). SECTION 2.
Other Covenants and Agreements. Each Loan Party hereby agrees as follows: (a)
Administrative Agent Consultant. Without limiting the obligations of the
Borrower under the Credit Agreement, each Loan Party expressly continues to (i)
consent to retention by counsel to the Administrative Agent of one or more
consultants (including, without limitation, Berkley Research Group, LLC,
retained by counsel to the Administrative Agent), advisors and/or other
professionals in connection with the Credit Agreement and the other Loan
Documents, in each case, as permitted under such Loan Documents (including, but
not limited to Section 10.4(a) of the Credit Agreement), but subject to the
limitations and restrictions thereof, including for the purpose of analyzing the
Business Plan (as defined below) sales, collections, cash flow and similar
operations of the Parent and its subsidiaries (each a “Consultant”), (ii) agree
to pay the reasonable fees and out-of-pocket expenses (including payment of the
amount of any reasonable retainer) of such Consultants promptly upon demand from
time to time by the Administrative Agent and (iii) agree to provide the
Administrative Agent and such Consultants with such information and direct
access to the books, records and management of Parent, Holdings, the Borrower
and the other Loan Parties during reasonable business hours as reasonably
requested by the Administrative Agent or any such Consultant. Without limiting
the foregoing, the Loan Parties shall cause the Consultant to be invited to and
permitted to participate in all calls and meetings held by the Loan Parties to
discuss any of the following: (i) updates related to the review of accounts
payable and planning of cash disbursements, including without limitation any
calls or meetings regarding the status of the Company’s cash and decisions
related to payment of accounts payable and vendors and (ii) the review of
accounts receivable, including without limitation any weekly calls or meetings
regarding the status of collection efforts in respect of any accounts receivable
(including, without limitation, written-off or fully reserved accounts
receivable). (b) Borrower Consultant. The Loan Parties shall, at their sole cost
and expense, continue to retain Morris Anderson (the “Borrower Consultant”),
which consultant was selected by the Loan Parties and is acceptable to the
Administrative Agent, to assist management with the review, evaluation and
improvement of their operations and financial performance, on terms and
conditions reasonably acceptable to the Administrative Agent, which shall
continue to include (i) direct access by the Borrower 3 502087446 v6
1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu004.jpg]
Consultant to the Parent, Holdings and the Borrower during reasonable business
hours, (ii) the ability to take on the role of chief restructuring officer upon
the occurrence of certain subsequently determined retention trigger events as
reasonably and mutually agreed by the Loan Parties and the Administrative Agent
in their respective sole discretion and (iii) the Administrative Agent and the
Consultant having direct and unrestricted access to the Borrower Consultant and
direct communications with such Borrower Consultant, either with the Borrower,
Parent or Holdings or their counsel present or without the presence of Borrower,
Parent or Holdings or their counsel. (c) Business Plan Materials. No later than
4:00 pm Central Time on February 28, 2019 (or such later date as the
Administrative Agent may agree in writing in its sole discretion) or such later
date as described in this Section 2(c), the Loan Parties shall deliver to the
Administrative Agent a business plan (approved by the Borrower’s board of
directors) together with supporting financial projections and other information
in support thereof materials (in form and with detail reasonably acceptable to
the Administrative Agent (collectively, the “Business Plan”) that shall (unless
waived in writing by the Agent in its sole discretion): (i) address each of the
items and, to the extent those items are not required to be delivered by 4:00 pm
Central Time on February 28, 2019, the delivery dates for those items, set forth
on Exhibit A hereto, (ii) provide a detailed analysis of the transition of the
receivables collection process to the third party service provider (“RCM Service
Provider”), (iii) provide an assessment of strategic alternatives available to
the Loan Parties, (iv) provide details for a permanent resolution of the
Specified Defaults and other identified issues to be mutually agreed, including
but not limited to liquidity matters, (v) no later than 4:00 pm Central Time on
March 13, 2019, provide details of how the Loan Parties plan to address Medicare
and Medicaid compliance in the context of Professional Services Agreements and
(vi) set forth the assumptions used in the creation of such Business Plan. (d)
Cash Flow Reports. The Loan Parties shall continue to prepare and deliver to the
Administrative Agent no later than 4:00 pm Central Time on each Wednesday (or
such later date as may be agreed to by the Administrative Agent in writing in
its reasonable discretion) (i) an updated rolling cash flow forecast for the
succeeding 13 weeks, in each case, for Holdings, Parent, Borrower, its
Subsidiaries, and other parties whose cash flows contribute to the Borrower’s
revenues (the “Contributing Loan Parties”) on a consolidated basis and
otherwise, in form and substance reasonably satisfactory to the Administrative
Agent (the “Updated Cash Flow Forecast” and, together with each other cash flow
forecast delivered to the Administrative Agent pursuant to the First Limited
Waiver, the Second Limited Waiver, the Third Limited Waiver or this Agreement,
the “Cash Flow Forecasts”) and (ii) a certificate of the chief financial officer
of the Borrower to the effect that such Cash Flow Forecast reflects the
Borrower’s good faith projection of such weekly cash receipts and disbursements
and ending balance of available cash (as of the last Business Day of each week)
for the Borrower, its Subsidiaries and the Contributing Loan Parties on a
consolidated basis. To the extent that any Updated Cash Flow Forecast line item
includes a variance of more than 10% from the prior projected amount for such
line item, the Updated Cash Flow Forecast shall include an explanation of the
reason for such variance. Additionally, on each Wednesday, the Borrower shall
provide with respect to itself, its Subsidiaries and the Contributing Loan
Parties, on a consolidated basis, a report for the week ending the previous
Friday, in form and substance reasonably satisfactory to the Administrative
Agent, specifying (A) the cash on hand in deposit accounts at the beginning of
such week, (B) cash receipts received during such week, with a schedule
detailing daily collections, (C) cash disbursed during such week in payment of
expenses, (D) the cash on hand in deposit accounts at the end of such week and
(E) a comparison of such amounts to the comparable amounts in the Cash Flow
Forecast for such week and in the aggregate for the applicable Cash Flow
Forecast period. (e) Receivables Collection Process. The Loan Parties shall
continue to provide the Administrative Agent every two (2) weeks an updated
summary of actions the Loan Parties have taken to improve the receivables
collection process, which updates shall be prepared by the Borrower Consultant,
on behalf of the Loan Parties, and with the next such update to be delivered to
the Administrative Agent 4 502087446 v6 1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu005.jpg]
on March 6, 2019, no later than 4:00 pm Central Time (or such later date as the
Administrative Agent may agree in writing in its sole discretion), including
updates as to the status of the transition of the receivables collection process
to the RCM Service Provider. The Loan Parties shall also use commercially
reasonable efforts to cause the RCM Service Provider to respond to questions
(including questions delivered to the Borrower from the Administrative Agent and
the Consultant) related to the receivables collection process. (f) Minimum
Liquidity Covenant. The Loan Parties shall continue to (i) maintain liquidity
greater than or equal to $4,000,000, tested on each Wednesday beginning March 6,
2019, and (ii) deliver to the Administrative Agent no later than 4:00 pm Central
Time on each such date, a compliance certificate, executed by the Chief
Financial Officer of the Borrower, in form and substance reasonably satisfactory
to the Administrative Agent evidencing compliance with the foregoing, together
with supporting documentation evidencing the same. (g) Accounts Receivable Aging
Report. Prior to the Effective Date hereof, the Borrower has provided the
Administrative Agent with (i) a copy of the prior accounting policy and
methodology (the “Prior Accounting Policy and Methodology”), (ii) a copy of the
revised accounting policy and methodology implemented by the Borrower (the
“Revised Accounting Policy and Methodology”), and (iii) a written explanation
(prepared with the input of the Borrower Consultant) for the reasons the changes
made to the Prior Accounting Policy and Methodology were required. No later than
4:00 pm Central Time on March 15, 2019 (or such later date as may be agreed to
by the Administrative Agent in writing in its sole discretion) and on the 15th
calendar day of each month thereafter (or such later date as may be agreed to by
the Administrative Agent in writing in its sole discretion), the Borrower shall
continue to provide the Administrative Agent with the most current available
accounts receivable aging report with respect to itself and its Subsidiaries
which shall be based on the Revised Accounting Policy and Methodology and shall
provide detailed information by facility, insurance payment source (separating
in-network claims from out-of-network claims), and, to the extent such
information can be reasonably compiled within the aging report using the
resources of the Loan Parties and the Borrower Consultant, Loan Party, in form
and substance reasonably acceptable to the Administrative Agent. (h) Accounts
Receivable Data. No later than 4:00 pm Central Time on March 15, 2019 (or such
later date as may be agreed to by the Administrative Agent in writing in its
sole discretion) and on the 15th calendar day of each month thereafter (or such
later date as may be agreed to by the Administrative Agent in writing in its
sole discretion), the Borrower shall provide the Administrative Agent with (i)
detail of amounts outstanding on a facility and consolidated basis by service
date or invoice, as applicable, with related aging of accounts receivable, (ii)
detail by facility and on a consolidated basis relating to any accounts
receivables write-offs for such period, including any collection on such
previously written off account balances, and (iii) the Loan Parties’ plan to
collect accounts receivable, including any related write-offs, in each case, in
form and substance reasonably acceptable to the Administrative Agent. (i)
Indebtedness Updates. The Loan Parties shall continue to provide the
Administrative Agent every two (2) weeks with updates in writing, in form and
substance reasonably acceptable to the Administrative Agent, as to the status of
the Indebtedness as described on Exhibit B hereto (the “Specified Indebtedness”)
and disputes related to such Specified Indebtedness, with the next such update
to be delivered on March 6, 2019, no later than 4:00 pm Central Time (or such
later date as the Administrative Agent may agree to in writing in its sole
discretion). The Loan Parties shall also (i) provide Administrative Agent at
least five (5) Business Days prior written notice of any payment to be made in
respect of any such Specified Indebtedness, and (ii) promptly (no later than two
(2) Business Days after receipt thereof) provide Administrative Agent copies of
any material filings, judgments, communications, notices of default, term
sheets, letters of intent or other documents that relate to or impact such
disputes or related to such Specified Indebtedness. 5 502087446 v6 1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu006.jpg]
(j) Intercompany Promissory Notes. The Loan Parties hereby represent that no
amounts are outstanding as of the Effective Date under any of the intercompany
promissory notes described on Exhibit C hereto (the “Intercompany Promissory
Notes”). The Loan Parties shall provide the Administrative Agent with prompt
written notice (not to exceed one Business Day after the occurrence thereof) of
(i) any amounts advanced or becoming outstanding under any of the Intercompany
Promissory Notes or under any replacement note issued in respect thereof and
(ii) of any Investments made pursuant to Section 7.3(c)(v) of the Credit
Agreement. (k) Release of Liens. The Loan Parties shall continue to use
commercially reasonable efforts to cause the liens listed on Exhibit D hereto
(the “Specified Liens”) to be released. The Loan Parties shall provide the
Administrative Agent with written notice not later than five (5) Business Days
after any Loan Party’s knowledge of (i) any change in the status of any
Specified Lien or (ii) the increase of the amount of indebtedness secured by
such Specified Liens. (l) Litigation Updates. The Loan Parties shall continue to
provide the Administrative Agent every two (2) weeks with updates in writing, in
form and substance reasonably acceptable to the Administrative Agent, as to the
status of the litigation described on Exhibit E hereto and any other litigation
that would reasonably be expected to result in monetary judgment(s) or relief,
individually or in the aggregate, in excess of $3,500,000 or seeks an injunction
or other equitable relief which would reasonably be expected to have a Material
Adverse Effect (collectively, the “Material Litigation”), including updates as
to the status of any stays, appeals, judgments, and the issuance of bonds in
connection with the appeal of such Material Litigation, along with copies of all
material pleadings, orders, and judgements that any Loan Party or any of its
officers, managers, or directors have received and documentation evidencing the
issuance of any such bonds and the stay of such Material Litigation, with the
next such update to be delivered on March 6, 2019, no later than 4:00 pm Central
Time (or such later date as the Administrative Agent may agree to in writing in
its sole discretion). (m) NHC Network, LLC. The Administrative Agent continues
to maintain that the Organizational Documents of NHC Network, LLC (“NHC”) do not
prohibit NHC from becoming a Loan Party and that pursuant to Section 6.12(a) of
the Credit Agreement, NHC should be joined as a Loan Party, while the Loan
Parties continue to maintain that the Organizational Documents of NHC do
prohibit NHC from becoming a Loan Party without the consent of Elite Ambulatory
Surgery Centers, LLC (“Elite”) because doing so would give the right to Elite,
under the Organizational Documents of NHC, to put its equity interests in NHC
back to NHC and would be detrimental to the business operations of NHC. The Loan
Parties continue to agree to use commercially reasonable efforts to determine if
they can obtain the consent of Elite in a manner that will not be detrimental to
the business operations of NHC. (n) Commercially Reasonable Efforts to Cause
Excluded Subsidiaries to Become Loan Parties. The Administrative Agent delivered
a notice letter dated January 2, 2019 to Parent and Holdings requiring Parent
and Holdings to use commercially reasonable efforts to obtain the consent of the
third- party equityholders of each Excluded Subsidiary that is a Subsidiary of a
Loan Party (including, without limitation, Elite Sinus Spine and Ortho, LLC,
Houston Metro Ortho and Spine Surgery Center, LLC, Elite Center for Minimally
Invasive Surgery, LLC, Elite Hospital Management, Athelite Holdings, LLC, and
Medical Ambulatory Surgical Suites, L.P.), in each case that is necessary to
permit such Excluded Subsidiary to become a Guarantor (“Third Party Consent”).
The Loan Parties shall continue to provide the Administrative Agent every two
(2) weeks with (A) updates in writing, in form and substance reasonably
acceptable to the Administrative Agent, as to the status of efforts to obtain
the Third Party Consents together with (B) any documentation supporting whom
they have contacted, the responses they have received and a proposed timeline of
when they anticipate obtaining such Third Party Consents, the next such update
to be delivered March 6, 2019, no later than 4:00 pm Central Time (or such later
date as the Administrative Agent may agree to in writing in its sole
discretion). 6 502087446 v6 1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu007.jpg]
(o) Proposed Transactions. The Loan Parties shall promptly provide the
Administrative Agent with written notice not later than five (5) Business Days
after any Loan Party’s knowledge of any offers (x) from any bona fide purchaser
to acquire any Loan Party or Loan Parties or any assets of any Loan Party or
Loan Parties (collectively, the “Proposed Acquisitions”) and (y) from any bona
fide provider of refinancing or subordinated Indebtedness (collectively,
“Proposed Indebtedness” and together with the Proposed Acquisitions, the
“Proposed Transactions”), along with copies of (i) to the extent then available,
proposed and final documentation related thereto, (ii) to the extent then
available, proposed and final sources and uses related thereto, (iii) to the
extent then available, pro forma financial statements and projections showing
the impact of the Proposed Transaction, and (iv) to the extent relating to a
Proposed Acquisition and available, documentation evidencing that the Loan
Parties are being fully released from any liabilities being transferred to a
proposed purchaser (including, without limitation, liabilities under transferred
leases, debt and other contracts). The Loan Parties shall also provide to the
Administrative Agent, to the extent applicable, a written summary of any impact
any Proposed Acquisition will have on any contracts of the Loan Parties
(including, without limitation, any employment agreements). The Loan Parties
shall provide the Administrative Agent no later than 4:00 pm Central Time on
each Wednesday (or such later date as may be agreed to by the Administrative
Agent in writing in its reasonable discretion) updates in writing, in form and
substance reasonably acceptable to the Administrative Agent, as to the status of
the Proposed Transactions and to the extent then available, copies of any
documentation delivered in connection therewith, including, but not limited to,
to the extent applicable, letters of intent, purchase commitments, or
expressions of interest relating to any such Proposed Transaction, together with
any and all correspondence pertaining to the status or updates of the completion
of such Proposed Transaction, the next such update to be delivered on March 6,
2019, no later than 4:00 pm Central Time (or such later date as the
Administrative Agent may agree to in writing in its sole discretion). Without
limiting the foregoing: (i) nothing contained herein shall deemed to be a
consent to, or other approval of, either the consummation of any Proposed
Transaction or any agreement to either facilitate such Proposed Transaction and
(ii) the consummation of any Proposed Transaction shall be subject to the
approvals, limitations and requirements set forth in the Credit Agreement and
the other Loan Documents. (p) Arizona Vein. With respect of each of Nobilis
Vascular Holding Company, LLC, Chandler Surgery Center, LLC, Oracle Surgery
Center, LLC, Phoenix Surgery Center, LLC and NHC Professional Associates, LLC
(collectively, “Arizona Vein”), Borrower shall provide the Administrative Agent
no later than 4:00 pm Central Time on March 13, 2019 (or such later date as may
be agreed to in writing by the Administrative Agent in its sole discretion) the
following, each in form and substance reasonably satisfactory to the
Administrative Agent: (i) a listing of all locations leased by or on behalf of
Arizona Vein (collectively, the “Arizona Vein Locations”), (ii) a listing of all
assets (including, without limitation, all owned equipment, leased equipment,
inventory) of the Loan Parties or any of their subsidiaries located at any
Arizona Vein Locations and organized by location, (iii) a list of all agreements
under which any Arizona Vein or any other Loan Party has any ongoing liability
(including, without limitation, any lease agreements, seller notes, or other
contracts) to the seller from which Arizona Vein was acquired or, to the extent
arising in connection with Arizona Vein, any other party (collectively, the
“Arizona Vein Contracts”), (iv) a summary of amounts currently owed under each
Arizona Vein Contract and the party such amounts are owed to, (v) a summary of
amounts that will become due over the next 12 months under each Arizona Vein
Contract and the party such amounts are owed to, and (vi) copies of all term
sheets, letters of intent or other summaries of terms in respect of resolving
the outstanding liabilities in respect of the Arizona Vein Contracts and/or
disposing of Arizona Vein or any assets thereof. The Loan Parties shall provide
the Administrative Agent every two (2) weeks (or such later date as may be
agreed to in writing by the Administrative Agent in its sole discretion) with
updates in writing in respect of each of the items set forth in this clause with
the first such update to be delivered on March 27, 2019, no later than 4:00 pm
Central Time (or such later date as the Administrative Agent may agree to in
writing in its sole discretion). Without limiting the foregoing: (i) nothing
contained herein shall deemed to be a consent to, or other approval of, either
the consummation of any Disposition or any agreement to 7 502087446 v6
1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu008.jpg]
either facilitate such Disposition and (ii) the consummation of any Disposition
shall be subject to the approvals, limitations and requirements set forth in the
Credit Agreement and the other Loan Documents. (q) Hamilton Vein. With respect
to Nobilis Vascular Texas, LLC (“Hamilton Vein”), Borrower shall provide the
Administrative Agent no later than 4:00 pm Central Time on March 13, 2019 (or
such later date as may be agreed to in writing by the Administrative Agent in
its sole discretion) the following, each in form and substance reasonably
satisfactory to the Administrative Agent): (i) a summary of the locations that
have been closed and locations that currently remain open and (ii) copies of any
term sheet, letter of intent or other summary of terms related to any
transactions that are contemplated in respect of the sale of Hamilton Vein or
any assets thereof. The Loan Parties shall provide the Administrative Agent
every two (2) weeks (or such later date as may be agreed to in writing by the
Administrative Agent in its sole discretion) with updates in writing in respect
of each of the items set forth in this clause with the first such update to be
delivered on March 27, 2019, no later than 4:00 pm Central Time (or such later
date as the Administrative Agent may agree to in writing in its sole
discretion). Without limiting the foregoing: (i) nothing contained herein shall
deemed to be a consent to, or other approval of, either the consummation of any
Disposition or any agreement to either facilitate such Disposition and (ii) the
consummation of any Disposition shall be subject to the approvals, limitations
and requirements set forth in the Credit Agreement and the other Loan Documents.
(r) Other Updates. The Loan Parties shall provide the Administrative Agent every
two (2) weeks (or such later date as may be agreed to in writing by the
Administrative Agent in its sole discretion) with updates in writing in respect
of each of the following, with the first such update to be delivered March 6,
2019, no later than 4:00 pm Central Time (or such later date as the
Administrative Agent may agree to in writing in its sole discretion): (i)
divestiture or facility closure plans, by facility (including wind-down cost
projection details and any related wind-down plan, as applicable), other than
with respect to divestitures plans that are otherwise addressed in the preceding
clauses (p) and (q) of this Agreement, and (ii) details of any staffing or key
personnel retention plans. (s) Notices of Changes. The Loan Parties will provide
the Administrative Agent with written notice not later than five (5) Business
Days after any Loan Party’s knowledge of the following: (i) any change in
insurance payer contracts at any facility, (ii) any updates or developments with
respect to offers or formal negotiations with new potential HOPD partners, and
(iii) any updates or changes relating to divestitures or facility closures. (t)
Expenses. The Loan Parties shall promptly (and in any event no later than five
(5) Business Days after presentation of a demand invoice to such Loan Party in
respect thereof) pay all reasonable and documented expenses of the
Administrative Agent and Compass Bank in its capacity as Lender incurred or
accrued, including the reasonable and documented legal fees and expenses of
counsel for the Administrative Agent and all reasonable and documented fees and
expenses of Berkley Research Group, LLC in its capacity as Consultant, for which
demand invoices have been delivered to the Borrower. (u) Financial Covenants.
Upon finalizing the Parent’s financial statements for the third fiscal quarter
of 2018 (the “Final Q3 2018 Financial Statements”), the Borrower shall promptly
provide the Administrative Agent with a Compliance Certificate (in form and
substance reasonably satisfactory to the Administrative Agent) duly completed by
a Senior Officer of Parent and Borrower and demonstrating the calculation of the
financial covenants set forth in Section 7.11 of the Credit Agreement calculated
as of the last day of the third fiscal quarter of 2018 based on the Final Q3
2018 Financial Statements. (v) Additional Information. The Loan Parties shall
continue to provide such other information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent 8
502087446 v6 1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu009.jpg]
may from time to time reasonably request (including, without limitation, to the
extent requested by the Administrative Agent, a daily reporting of the aggregate
cash balance (including restricted and unrestricted cash) for the Loan Parties’
and Contributing Loan Parties’ bank accounts on a consolidated basis). (w)
Payment of Waiver Fee and Administrative Agent Fee. The Loan Parties shall pay
any unpaid portion of the Waiver Fee in full in cash no later than the Waiver
Fee Repayment Date. The Loan Parties shall pay any unpaid portion of
Administrative Agent Fee in full in cash no later than the expiration of the
Fourth Waiver Period (or such later date as may be agreed to in writing by the
Administrative Agent in its sole discretion). The failure by the Loan Parties to
comply with any of the requirements set forth in Section 2 shall constitute an
Event of Default under Section 8.1(b) of the Credit Agreement; provided,
however, if such non-compliance is with respect to Section 2(c) or Section
2[(v)] hereof, such failure thereunder shall become an Event of Default under
Article VIII of the Credit Agreement only if such failure continues unremedied
for a period of three (3) Business Days after delivery by the Administrative
Agent to the Borrower of notice of such non-compliance. SECTION 3.
Acknowledgement and Confirmation. Each of the Loan Parties party hereto hereby
agrees and acknowledges that with respect to each Loan Document to which it is a
party, after giving effect to this Agreement and the transactions contemplated
hereunder: (a) as of February 28, 2019, subject to additions and other
adjustments as permitted under the Loan Documents, the aggregate balance of the
outstanding Obligations under the Credit Agreement is equal to $126,616,432.01,
and that the respective balances of the various Loans and the LC Obligations as
of such date were equal to the following: Term A Loans $47,206,250.00 Term B
Loans $47,500,000.00 Revolving Loans (excluding LC Obligations) $28,500,000.00
LC Obligations $ 1,500,000.00 Interest and LC Fees and Unused Fees $
1,910,182.01 SUB TOTAL $126,616,432.01 Portion of Waiver Fee fully earned but
unpaid on the Fourth Waiver Effective Date $ 52,500.00 Portion of Administrative
Agent Fee fully earned but unpaid on the Fourth Waiver Effective Date $ 7,500.00
TOTAL $126,676,432.01 The foregoing amounts do not include interest accruing
after February 28, 2019, additional fees, expenses and other amounts that are
chargeable or otherwise reimbursable under the Credit Agreement and the other
Loan Documents. Further, each of the Loan Parties acknowledges and agrees that
the above described amounts are not subject to any offset, reduction,
counterclaim or defense by the Loan Parties. 9 502087446 v6 1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu010.jpg]
(b) all of its obligations, liabilities and indebtedness under such Loan
Document, including guarantee obligations, shall, except as expressly set forth
herein or in the Credit Agreement, remain in full force and effect on a
continuous basis; and (c) all of the Liens and security interests created and
arising under such Loan Document remain in full force and effect on a continuous
basis, and the perfected status and priority to the extent provided for in the
Loan Documents of each such Lien and security interest continues in full force
and effect on a continuous basis, unimpaired, uninterrupted and undischarged as
Collateral for the Obligations, to the extent provided in such Loan Documents.
SECTION 4. Conditions to the Fourth Waiver Effective Date. Section 1 of this
Agreement shall become effective on the date when the following conditions shall
have been satisfied or waived (such date, the “Fourth Waiver Effective Date”):
(a) Counterparts of this Agreement. The Administrative Agent’s receipt of
signature pages, which shall be originals or electronic copies (including “.pdf”
or similar format and, to the extent required by the Administrative Agent
followed promptly by originals) unless otherwise specified or otherwise not
applicable, of this Agreement, duly executed by (i) a Senior Officer of each of
Holdings, the Parent, the Borrower, and each other Loan Party existing as of the
Fourth Waiver Effective Date, (ii) the Administrative Agent, and (iii) the
Consenting Lenders constituting Required Lenders. (b) Expenses. The Borrower
shall have paid all reasonable and documented expenses of the Administrative
Agent and Compass Bank in its capacity as Lender incurred or accrued through the
Fourth Waiver Effective Date, including the reasonable and documented legal fees
and expenses of counsel for the Administrative Agent and of Berkley Research
Group, LLC, in its capacity as Consultant, for which demand invoices have been
delivered to the Borrower. (c) Payment of Waiver Fee and Administrative Agent
Fee due upon termination of the Third Waiver Period. The Loan Parties shall have
paid those portions of the Waiver Fee (as defined in the Third Limited Waiver)
and Administrative Agent Fee (as defined in the Third Limited Waiver) that were
due and payable upon the termination of the Third Waiver Period in accordance
with the terms of the Third Limited Waiver. Without limiting the generality of
the provisions of Section 9.3(c) of the Credit Agreement, for purposes of
determining compliance with the conditions specified in this Section 4, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Fourth Waiver Effective Date
specifying its objection thereto. SECTION 5. Costs and Expenses. The Loan
Parties hereby reconfirm their obligations under the Loan Documents, including
Section 10.4 of the Credit Agreement, to make payments and reimbursements in
accordance with the terms thereof (including with respect to this Agreement).
SECTION 6. Representations and Warranties. To induce the Administrative Agent
and the other Lenders to enter into this Agreement, each Loan Party represents
and warrants to the Administrative Agent and the other Lenders on and as of the
Fourth Waiver Effective Date (and, in each case, after giving effect to the
limited conditional waiver contained in Section 1 of this Agreement) that, in
each case: (a) the representations and warranties of the Loan Parties contained
in Article V of the Credit Agreement and in each other Loan Document are true
and correct in all material respects (or, in the case 10 502087446 v6
1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu011.jpg]
of any such representation and warranty that is subject to materiality or
Material Adverse Effect qualifications, in all respects) on and as of the Fourth
Waiver Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, in the case of any such
representation and warranty that is subject to materiality or Material Adverse
Effect qualifications, in all respects as of such earlier date); (b) no Default
or Event of Default exists and is continuing immediately prior to or after
giving effect to this Agreement, in each case, other than as expressly waived or
specified hereunder; (c) the execution, delivery and performance by such Loan
Party of this Agreement have been duly authorized by all necessary corporate and
other organizational action and do not and will not require any approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person other than the
authorizations, approvals, actions, notices and filings listed on Schedule 5.3
of the Disclosure Schedules, all of which have been duly obtained, taken, given
or made and are in full force and effect on the Fourth Waiver Effective Date;
(d) no Loan Party has sold or received partial payment for the assignment or
sale of any of its accounts receivable in connection with any arrangement
involving any Loan Party or any non-Loan Party; and (e) this Agreement has been
duly executed and delivered by each Loan Party that is a party hereto and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms; provided that
the enforceability hereof is subject to general principles of equity, principles
of good faith and fair dealing and to bankruptcy, insolvency and similar Laws
affecting the enforcement of creditors’ rights generally. SECTION 7. Reference
to and Effect on the Credit Agreement and the Loan Documents. (a) On and after
the Effective Date, each reference in the Credit Agreement to “this Agreement,”
“herein,” “hereto”, “hereof” and “hereunder” or words of like import referring
to the Credit Agreement, and each reference in the Notes and each of the other
Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement, as modified by this Agreement. (b) The Credit Agreement
and each of the other Loan Documents, as specifically modified by this
Agreement, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. (c) The execution, delivery and
effectiveness of this Agreement shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents. Without limiting the generality of
the foregoing, the Collateral Documents in effect immediately prior to the date
hereof and all of the Collateral described therein in existence immediately
prior to the date hereof do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, in each case, as
modified by this Agreement. SECTION 8. Governing Law; Jurisdiction. (A) THIS
AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED 11 502087446 v6 1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu012.jpg]
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. (b) EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE LC ISSUING LENDER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT, THE
FIRST LIMITED WAIVER, THE SECOND LIMITED WAIVER, THE THIRD LIMITED WAIVER OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
LC ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. SECTION 9. Counterparts. This
Agreement may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which counterparts when
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery by facsimile or electronic
transmission of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement. SECTION 10. Release. Each of the Parent, Holdings, the Borrower and
each other Loan Party, on behalf of itself and its Subsidiaries, successors,
assigns and other legal representatives, hereby releases, waives, and forever
relinquishes all claims, demands, obligations, liabilities and causes of action
of whatever kind or nature (collectively, the “Claims”), whether known or
unknown, which any of them have, may have, or might assert at the time of the
execution of this Agreement or in the future against the Administrative Agent,
the Swingline Lender, the LC Issuing Bank, the Lenders and/or their respective
present and former parents, affiliates, participants, officers, directors,
employees, agents, attorneys, accountants, consultants, attorney’s consultants
(including, without limitation, Berkeley Research Group, LLC), and each of their
respective successors and assigns (each a “Releasee”), directly or indirectly,
which occurred, existed, were taken, permitted or begun from the beginning of
time through the date hereof, arising out of, based upon, or in any manner
connected with (a) this Agreement, the First Limited Waiver, the Second Limited
Waiver, the Third Limited Waiver, the other Loan Documents and/or the
administration thereof or the Obligations created thereby, (b) any discussions,
commitments, negotiations, conversations or communications with respect to the
refinancing, restructuring or collection of any of the Obligations, or (c) any
matter related to the foregoing; provided that (i) the foregoing shall not
release Claims arising following the date hereof, and (ii) such release shall
not be available to any Releasee with respect to a Claim to the extent that such
Claim is determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Releasee. 12 502087446 v6 1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu013.jpg]
SECTION 11. Acknowledgments; Reservation of Rights. (a) The Loan Parties hereby
acknowledge and agree that the Specified Defaults constitute Events of Default
under the Credit Agreement and, in the absence of the limited conditional waiver
set forth in Section 1 of this Agreement, permits the Administrative Agent and
the Lenders to, among other things, take any enforcement action or otherwise
exercise any or all rights and remedies provided for under the Loan Documents or
applicable law including, without limitation, those described in Section 11 of
this Agreement. (b) The Loan Parties hereby acknowledge and agree that each of
the Administrative Agent and the Lenders expressly reserves all of its rights,
powers, privileges and remedies under the Credit Agreement, other Loan Documents
and/or applicable law, including, without limitation, its right at any time from
and after termination or expiration of the Fourth Waiver Period, (i) to
determine not to make further Loans or issue Letters of Credit under the Credit
Agreement as a result of the Specified Defaults and/or to terminate their
Commitments to make Loans and issue Letters of Credit, (ii) to accelerate the
Obligations, (iii) to charge the default rate of interest in respect of the
Obligations (as of any date from and after the date on which the Specified
Defaults first occurred) and to enforce the prohibition against incurring,
continuing or converting any Loan as or into a Eurodollar Rate Loan, (iv) to
commence any legal or other action to collect any or all of the Obligations from
any or all of the Loan Parties, and any other person liable therefor and/or any
collateral, (v) to foreclose or otherwise realize on any or all of the
collateral and/or as appropriate, set-off or apply to the payment of any or all
of the Obligations, any or all of the collateral, (vi) to take any other
enforcement action or otherwise exercise any or all rights and remedies provided
for by any or all of the Credit Agreement, other Loan Documents or applicable
law, and (vii) to reject any forbearance, financial restructuring or other
proposal made by or on behalf of Borrower, any other Loan Party or any creditor
or equity holder. Each of the Administrative Agent and the Lenders may exercise
their respective rights, powers, privileges and remedies, including those set
forth in (i) through (vii) above at any time after the termination or expiration
of the Fourth Waiver Period in its sole and absolute discretion without further
notice. No oral representations or course of dealing on the part of the
Administrative Agent, any Lender or any of its officers, employees or agents,
and no failure or delay by the Administrative Agent or any Lender with respect
to the exercise of any right, power, privilege or remedy under any of the Credit
Agreement, other Loan Documents or applicable law shall operate as a waiver
thereof, and the single or partial exercise of any such right, power, privilege
or remedy shall not preclude any later exercise of any other right, power,
privilege or remedy. (c) The Loan Parties, the Administrative Agent and the
Lenders party hereto hereby acknowledge and agree that to date, Administrative
Agent and the Lenders have not elected to exercise any such rights and remedies
available to them. [The remainder of this page is intentionally left blank.] 13
502087446 v6 1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu014.jpg]




--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu015.jpg]




--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu016.jpg]




--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu017.jpg]




--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu018.jpg]




--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu019.jpg]




--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu020.jpg]




--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu021.jpg]




--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu022.jpg]




--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu023.jpg]




--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu024.jpg]




--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu025.jpg]




--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu026.jpg]
FRANKLIN SYNERGY BANK, as Lender By: Name: Title: Northstar Healthcare
Acquisitions, L.L.C. Fourth Limited Conditional Waiver To Credit Agreement
Signature Pages



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu027.jpg]




--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu028.jpg]
FIRST TENNESSEE BANK, as Lender By: Name: Title: Northstar Healthcare
Acquisitions, L.L.C. Fourth Limited Conditional Waiver To Credit Agreement
Signature Pages



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu029.jpg]
MIDSOUTH BANK, as Lender By: Name: Title: Northstar Healthcare Acquisitions,
L.L.C. Fourth Limited Conditional Waiver To Credit Agreement Signature Pages



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu030.jpg]
MARATHON ASSET MANAGEMENT, as Lender By: Name: Title: Northstar Healthcare
Acquisitions, L.L.C. Fourth Limited Conditional Waiver To Credit Agreement
Signature Pages



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu031.jpg]
EXHIBIT A ADDITIONAL BUSINESS PLAN REQUIREMENTS A. A business plan presentation
including reasonable detail related to, but not limited to: 1. Projections
(including projected income statement, balance sheet and statement of cash
flows) for 2019 and 2020 on a monthly basis. Projections for 2021 through 2023
on an annual basis and are to be delivered no later than 4:00 pm Central Time on
March 8, 2019; 2. Comparisons of income statement projections to actual
historical results (for each of the prior three years) with such comparisons to
be on annual basis for 2016 and 2017 and on quarterly basis for the 2018 periods
previously reported to be delivered no later than 4:00 pm Central Time on March
8, 2019; 3. Cash flow forecast on a weekly basis for 2019 (including actual
results from January 1, 2019), including reasonable detail and support
consistent with Borrower’s current 13-week cash flow reporting requirement set
forth in Section 2(d) of the Agreement to be delivered no later than 4:00 pm
Central on March 13, 2019; 4. Detail on a facility by facility basis, including
corporate related entities, and on a consolidated and consolidating basis for
each of items (1) and (2) above (both historical results and projections); 5.
Facility by facility, corporate operating and financial statistics and metrics,
including, but not limited to reasonable detail of: i. A description of each
facility; ii. Reasonable detail regarding services provided at each such
facility and the physician ownership structure, as applicable; iii. Headcount
data for each facility; iv. Date that the applicable facility was acquired or
opened by the company, purchase price for such facility and other relevant terms
(including consideration paid and current obligations related to each facility’s
acquisition (e.g., seller notes or other obligations owed by the company)) v.
Entity ownership structure; vi. Descriptions of real estate matters (including
lease terms, maturity, landlord(s), guarantees (including whether at the
corporate or entity level), status of any plan or negotiations with respect to
real estate matters to be delivered no later than 4:00 pm Central Time on March
8, 2019; vii. Descriptions of Equipment and other contracts to be delivered no
later than 4:00 Central Time March 8, 2019; viii. Insurance payer contract
terms, reimbursement and collection rates; 6. In-network and out-out-network and
HOPD conversion plans by facility as applicable; 502087446 v6 1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu032.jpg]
7. Divestiture plan by facility, including wind down cost projection detail and
related wind down plan as applicable; and 8. Profit improvement enhancements and
cost reduction initiatives including: i. Description of historical actions and
results and annual run rate (improvement / savings); and ii. Proposed current
and future plans and expected annual run rate (improvement / savings). B.
Accounts receivable data as of September 30, 2018, December 31, 2018, January
31, 2019: i. Amounts outstanding on a facility and consolidated basis by service
date / invoice, with related aging of accounts receivable; ii. Detail by
facility and consolidated basis related to any accounts receivables write-offs
for each of the above periods, including any collection on such previously
written off account balances; and iii. Company’s plan to collect accounts
receivable, including any related write offs. 502087446 v6 1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu033.jpg]
EXHIBIT B SPECIFIED INDEBTEDNESS 1) Convertible Promissory Note, dated March 8,
2017, executed by Nobilis Vascular Texas, LLC and made payable to Carlos R.
Hamilton III, M.D. 2) Convertible Promissory Note, dated November 15, 2017,
executed by Northstar Healthcare Surgery Center – Houston, LLC and made payable
to Elite Ambulatory Surgery Centers, LLC. 502087446 v6 1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu034.jpg]
EXHIBIT C INTERCOMPANY PROMISSORY NOTES1 1) Intercompany Promissory Note,
effective December 1, 2017, executed by Elite Sinus Spine and Ortho, LLC and
made payable to the order of Northstar Healthcare Surgery Center – Houston LLC,
in an aggregate principal amount of up to $500,000.00. 2) Intercompany
Promissory Note, effective December 1, 2017, executed by Elite Hospital
Management, LLC and made payable to the order of Northstar Healthcare Surgery
Center – Houston LLC, in an aggregate principal amount of up to $500,000.00. 3)
Intercompany Promissory Note, effective December 1, 2017, executed by
$500,000.00 of Elite Center for Minimally Invasive Surgery, LLC and made payable
to the order of Northstar Healthcare Surgery Center – Houston LLC, in an
aggregate principal amount of up to $500,000.00. 4) Intercompany Promissory
Note, effective December 1, 2017, executed by Houston Metro Ortho and Spine
Surgery Center, LLC and made payable to the order of Northstar Healthcare
Surgery Center – Houston LLC, in an aggregate principal amount of up to
$500,000.00. 1 The Loan Parties represent and warrant that no amounts are
currently outstanding under any of the listed Intercompany Promissory Notes.
502087446 v6 1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu035.jpg]
EXHIBIT D LIEN FILINGS 1) Notice of State Tax Lien in the amount of $2,352.67
filed against Northstar Healthcare Surgery Center - Houston, LLC in Harris
County on 8/9/16 (Filing # RP-2016-350205). 2) UCC Filing against Perimeter Road
Surgical Hospital, LLC, as Debtor, in favor of Cardinal Health, as Secured
Party, filed on 2/10/16 with the Arizona Secretary of State (Filing # 2016-
0006161). 502087446 v6 1205867.00001



--------------------------------------------------------------------------------



 
[fourthlimitedwaiverexecu036.jpg]
EXHIBIT E LITIGATION MATTERS 1) Houston Metro Ortho and Spine Surgery Center LLC
v. Richard Francis, M.D., Juansrich Ltd., and Juansrich Management, LLC, Cause
No. 2015-24460, District Court of Harris County (215th Judicial District Court)
2) Leo Van ‘T Hoofd, Individually and On Behalf of All Others Similarly Situated
v. Nobilis Health Corp., Harry Fleming, David Young, and Kenneth J. Klein,
United States District Court, Southern District of Texas, Houston Division.
502087446 v6 1205867.00001



--------------------------------------------------------------------------------



 